                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 CHRISTOPHER MICHAEL FERRELL,                      )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )            No. 2:21-CV-078-DCLC-CRW
                                                   )
 BERT BOYD,                                        )
                                                   )
            Respondent.                            )
                                                   )

                                  MEMORANDUM OPINION

       The Court is in receipt of a prisoner’s pro se petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 in which Petitioner, a prisoner of the Tennessee Department of

Correction housed in the Northeast Correctional Complex (“NECX”), seeks habeas corpus relief

from a conviction for second-degree murder in Davidson County, Tennessee [Doc. 1 p. 1]. For

the reasons set forth below, this petition will be TRANSFERRED to the United States District

Court for the Middle District of Tennessee at Nashville.

       Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus petition in the district

where his judgment was entered or in the district where he is incarcerated. Also, a court may

transfer a case to another district “in the interest of justice.” 28 U.S.C. § 1406(a).

       While Petitioner is currently incarcerated in NECX, which is located within this District,

his petition challenges a conviction in Davidson County, Tennessee [Id.], which lies within the

Nashville Division of the United States District Court for the Middle District of Tennessee. 28

U.S.C. § 123(b)(1). Thus, venue for this § 2254 petition is proper both in this District and in the

Middle District of Tennessee. However, a petitioner’s place of confinement may change, while

the location of the entry of his judgment of conviction will remain constant. Accordingly, the




      Case 3:21-cv-00402 Document 5 Filed 05/18/21 Page 1 of 2 PageID #: 20
consistent practice in the Tennessee federal courts is to transfer habeas petitions to the district in

which the convicting court is located.

        For these reasons, the Clerk will be DIRECTED to transfer this action to the Nashville

Division of the United States District Court for the Middle District of Tennessee and to close this

Court’s file.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        E N T E R:

                                                      s/Clifton L. Corker
                                                      United State District Judge




                                                  2

      Case 3:21-cv-00402 Document 5 Filed 05/18/21 Page 2 of 2 PageID #: 21
